Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 8 and 15 have been amended. Claims 3, 10 and 17 have been canceled. Claims 1, 2, 4-9, 11-16 and 18-20 presented for examination and are allowed herewith.
Allowable Subject Matter
Claims 1, 2, 4-9, 11-16 and 18-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance: 
                 When interpreting the current independent claims, in light of the Specification filed on
07/10/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the
prior art of record individually or in combination does not disclose or fairly suggest the system for symphonizing serverless functions of hybrid multi-cloud services. In one embodiment, a mapping table that contains quality of service (QoS) attributes for applications and service providers is created. Responsive to receiving a request from a runtime application to access specific serverless functions, specific QoS attributes for the runtime application are determined. Supporting service providers that provide the specific serverless functions and the specific QoS attributes for the runtime application are determined. A supporting service provider is selected from the supporting service providers. The specific serverless functions for the runtime application are bound to the supporting service provider and the system also trying to solve the problem in the current art that increasing number of multi-clouds serverless components that are similar to client-defined legacy functions. Clients want to symphonize these services during runtime, thereby reducing the total cost of ownership and eliminating specific cloud provider integration standards. In the present invention, applications will define the required 
          Accordingly, dependent claims 2, 4-7, 9, 11-14, 16 and 18-20 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455